Case 4:19-cr-20112-MFL-SDD ECF No. 363, PageID.2511 Filed 03/29/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                   Case No. 19-cr-20112
                                                   Hon. Matthew F. Leitman
v.

D4, DAMARIO HORNE-MCCULLOUGH,

      Defendant.
                                                                                  /

        ORDER DENYING DEFENDANT’S MOTION TO EXTEND
                SURRENDER DATE (ECF No. 354)

      The Court previously imposed a sentence on Defendant Damario Horne-

McCullough, and he has been notified of the date by which he is to surrender himself

to the Bureau of Prisons to begin serving that sentence. Horne-McCullough has filed

a motion to extend his surrender date (ECF No. 354). The Court held a hearing on

the motion on March 29, 2021. For the reasons stated on the record during the

hearing, the motion is DENIED.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: March 29, 2021
Case 4:19-cr-20112-MFL-SDD ECF No. 363, PageID.2512 Filed 03/29/21 Page 2 of 2




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on March 29, 2021, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764
